TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00112-CV



                                In re Prakashanand Saraswati


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Petitioner Prakashanand Saraswati has filed an agreed motion to dismiss his petition

for writ of mandamus as a result of settlement. We grant the motion and dismiss this proceeding.

See Tex. R. App. P. 42.1(a)(1), 52.8.



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Agreed Motion

Filed: March 16, 2011